Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Timnah K. Rudisill appeals the district court’s order denying his “Emergency Motion for Dismissal and/or Immediate Release Due to Lack of Jurisdiction and Failure to State a Claim.” We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Rudisill, No. 1:01-cr-00048-MR-9, 2010 WL 2509900 (W.D.N.C. June 17, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.